 1

 2

 3

 4

 5

 6

 7

 8
                             UNITED STATES DISTRICT COURT
 9
                                 EASTERN DISTRICT OF CALIFORNIA
10

11    DANIEL HARRIS,                           1:18-cv-00942-GSA-PC
12                  Plaintiff,                 ORDER TO SHOW CAUSE WHY THIS
                                               ACTION SHOULD NOT BE DISMISSED AS
13          vs.                                BARRED BY HECK V. HUMPHREY, 512 U.S.
                                               477 (1994) AND EDWARDS v. BALISOK, 520
14    MADERA COUNTY                            U.S. 641 (1997).
      DEPARTMENT OF
15    CORRECTIONS,                             (ECF No. 1.)
16                                             30 DAY DEADLINE
                     Defendant.
17

18

19          Plaintiff, Daniel Harris, is a state prisoner proceeding pro se and in forma pauperis in

20   this civil rights action pursuant to 42 U.S.C. § 1983. Plaintiff named only one defendant, the

21   Madera County Department of Corrections (“MCDC”). Plaintiff complains that his Fourth

22   Amendment rights were violated on September 29, 2016, when MCDC illegally obtained

23   evidence which was used against Plaintiff at trial in Plaintiff’s criminal case in October 2017.

24   Plaintiff alleges that on September 29, 2016, MCDC violated policy, procedure, and protocol

25   by setting up illegal visitation between restricted parties at the jail, with the intent to obtain

26   evidence for the prosecution to be used against Plaintiff. Plaintiff alleges that he was found

27   guilty and sentenced to life in prison based on illegal evidence which was more than 50% of the

28   prosecution’s case. Plaintiff seeks compensatory and punitive damages.

                                                     1
 1   II.       ANALYSIS
 2             When a prisoner challenges the legality or duration of his custody, or raises a
 3   constitutional challenge which could entitle him to an earlier release, his sole federal remedy is
 4   a writ of habeas corpus. Preiser v. Rodriguez, 411 U.S. 475 (1973); Young v. Kenny, 907 F.2d
 5   874 (9th Cir. 1990), cert. denied 11 S.Ct. 1090 (1991). Moreover, when seeking damages for
 6   an allegedly unconstitutional conviction or imprisonment, “a § 1983 plaintiff must prove that
 7   the conviction or sentence has been reversed on direct appeal, expunged by executive order,
 8   declared invalid by a state tribunal authorized to make such determination, or called into
 9   question by a federal court's issuance of a writ of habeas corpus, 28 U.S.C. § 2254.” Heck v.
10   Humphrey, 512 U.S. 477, 487-88 (1994). “A claim for damages bearing that relationship to a
11   conviction or sentence that has not been so invalidated is not cognizable under § 1983.” Id. at
12   488. This “favorable termination” requirement has been extended to actions under § 1983 that,
13   if successful, would imply the invalidity of prison administrative decisions which result in a
14   forfeiture of good-time credits. Edwards v. Balisok, 520 U.S. 641, 643–647 (1997).
15             Plaintiff’s Complaint does not contain any allegations to show that Plaintiff's guilty
16   finding has been reversed, expunged, declared invalid, or called into question by a writ of
17   habeas corpus.
18   III.      ORDER TO SHOW CAUSE
19             Accordingly, it is HEREBY ORDERED that within thirty (30) days from the date of
20   service of this order, Plaintiff shall show cause in writing why this action should not be
21   dismissed as barred by Heck and Edwards. Failure to respond to this order will result in a
22   recommendation that this case be dismissed, without prejudice.
23
     IT IS SO ORDERED.
24

25          Dated:   December 10, 2018                             /s/ Gary S. Austin
                                                      UNITED STATES MAGISTRATE JUDGE
26

27

28


                                                     2
